Citation Nr: 1746350	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  10-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1940 to November 1946.  The Veteran died in January 2007.  The Appellant seeks surviving spouse benefits.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Phoenix, Arizona Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran died in January 2007 from aspiration pneumonia with an acute myocardial infarction due to coronary artery disease and aortic stenosis and contributing causes.

2.  At the time of the Veteran's death, service connection was established for residuals of a gunshot wound to the right chest, trench foot, and scars.  

3.  The Veteran cannot be presumed to have died of a service-connected disability and a disability incurred in or aggravated by service is not shown to have been a principal or contributory cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the claimant.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Appellant nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Appellant fails to raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (a) (2016).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2016).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1) (2016).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312 (c)(3) (2016).

The Appellant contends that the Veteran's service-connected gunshot wound residuals contributed to his death because of the shrapnel from a gunshot wound in the Veteran's lung.  The Veteran's underlying cause of death was listed on the death certificate as aspiration pneumonia with acute myocardial infarction due to coronary artery disease and aortic stenosis as contributing causes.  On the service separation examination, the Veteran's heart and lungs were found as normal.

In a July 2009 letter from private physician K.R.S., M.D., it was noted that the he had been the Veteran's treating physician for some time, and that "it is more than speculation that his episodes of pneumonia could be related to foreign bodies in the lung fields."  The physician stated that while the pneumonia was suspected to possibly be related to aspiration, the causative organism was actually streptococcus.  As a result, the physician ultimately concluded that there was a strong possibility that the Veteran's cause of death was related to the war related injuries.

In medical treatment records dated from 2001 to 2007, K.R.S., M.D., indicated that the Veteran had a history of pneumonia and while there were notations made about the shrapnel present in the Veteran's lung, there were also indication that it was not visual or problematic.  There was no indication of the gunshot wound residuals being the cause of or contributing factor to the Veteran's pneumonia.

In a December 2009 R.B., M.D., indicated that the Veteran was diagnosed with a significant pneumonia resulting in respiratory failure and death.  R.B., M.D., further indicated that while the pneumonia was suspicious for aspiration pneumonia based on the initial clinical circumstances and radiographic appearance, actual aspiration was not documented.  The final diagnosis, based on definitive blood culture results, should have been pneumococcal pneumonia.

In a February 2010 VA opinion, the Veteran was determined not to have any pneumonia or visual shrapnel in the right lower lobe prior to a December 2006 operation, but had aspiration pneumonia or at least right lower lobe pneumonia post-operatively.  The Veteran subsequently died from aspiration pneumonia in January 2007.  As a result, the examiner opined that "it is less likely as not that his shrapnel wounds or his service-connection problems of his lung had any relationship to his aspiration pneumonia, his right lower lobe pneumonia, or his cause of death."  The examiner acknowledged the July 2009 letter by private physician, K.R.S., M.D. prior to providing that opinion.

The Appellant has not submitted any additional competent evidence that relates the Veteran's cause of death to his service connected disabilities.  To the extent that the Appellant suggests that the Veteran's cause of death is the result of service-connected disabilities, the Board finds that the Appellant is not competent to offer etiological opinions.  The evidence does not show that the Appellant has medical training or expertise that would make her competent to provide an opinion on a medical matter such as the Veteran's cause of death.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The Board finds that the opinion of the VA examiner is the most persuasive because of the training and expertise of the examiner, and the through rationale provided in conjunction with the opinion.  The VA examiner considered the opinion of the private physician.  However, the private physicians treatment record did not document a relationship between the Veteran's death and service.  One private physician's opinion found that it was a strong possibility or relationship and that it was "more than speculation that his episodes of pneumonia could be related to foreign bodies in the lung fields."  However, while stated as more than speculations, the use of the word could, also implies could not and make the opinion speculative.  The other private physician's opinion only clarified the type of pneumonia and did not relate the death to service.  Therefore, the Board finds that the opinion of the VA examiner is the most persuasive as it directly address whether it was at least as likely as not that the death was related to service.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for cause of death of the Veteran is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


